 



Exhibit 10.1
Officer’s Employment Agreement
     THIS AGREEMENT, is made and entered into as of this Date day of Month,
Year, by and between KENNAMETAL INC., (hereinafter referred to as “Kennametal”
or the “Corporation”), a corporation organized under the laws of the
Commonwealth of Pennsylvania, for and on behalf of itself and on behalf of its
subsidiary companies, and Officer’s Name, an individual (hereinafter referred to
as “Employee”).
WITNESSETH:
     WHEREAS, Employee acknowledges that by reason of employment by Kennametal,
it is anticipated that Employee will work with, add to, create, have access to
and be entrusted with trade secrets and confidential information belonging to
Kennametal which are of a technical nature or business nature or pertain to
future developments, the disclosure of which trade secrets or confidential
information would be highly detrimental to the interests of Kennametal; and
     WHEREAS, in order to have the benefit of Employee’s assistance, Kennametal
is desirous of employing or continuing the employment of Employee; and
     NOW, THEREFORE, Kennametal and Employee, each intending to be legally bound
hereby, do mutually covenant and agree as follows:

1.   (a) Subject to the terms and conditions set forth herein, Kennametal hereby
agrees to employ Employee as of the date hereof, and Employee hereby accepts
such employment and agrees to devote his full time and attention to the business
and affairs of Kennametal, in such capacity or capacities and to perform to the
best of his ability such services as shall be determined from time to time by
the Chief Executive Officer and the Board of Directors of Kennametal until the
termination of his employment hereunder.

(b) Employee’s base salary, the size of bonus awards, if any, granted to him and
other emoluments for his services, if any, shall be determined by the Board of
Directors or its Compensation Committee, as appropriate, from time to time in
their sole discretion.
2. In addition to the compensation set forth or contemplated elsewhere herein,
Employee shall be entitled to participate in all employee benefit plans,
programs and arrangements as and to the extent provided to other executives of
Kennametal, subject to the terms and conditions of this agreement and the terms
and conditions from time to time of such plans, programs and arrangements.
Nothing herein contained shall be deemed to limit or prevent Employee, during
his employment hereunder, from being

 



--------------------------------------------------------------------------------



 



reimbursed by Kennametal for out-of-pocket expenditures incurred for travel,
lodging, meals, entertainment expenses or any other expenses in accordance with
the policies of Kennametal applicable to the executives of Kennametal.
3. Employee’s employment may be terminated with or without any reason for
termination by either party hereto at any time by giving the other party prior
written notice thereof, provided, however, that any termination on the part of
Kennametal shall occur only if specifically authorized by its Board of
Directors; provided, further, that termination by Kennametal for Cause (as
hereinafter defined) shall be made by written notice which states that it is a
termination for Cause; and provided, further, that termination by Employee,
other than termination for Good Reason (as hereafter defined) following a
Change-in-Control (as hereafter defined), shall be on not less than 30 days
prior written notice to Kennametal.

4.   (a) In the event that Employee’s employment is terminated by Kennametal
prior to a Change-in-Control (as hereinafter defined) and other than for Cause,
Employee will receive, as severance pay, in addition to all amounts due him at
the Date of Termination (as hereinafter defined), the continuance of the
Employee’s base salary (at the rate in effect on the Date of Termination and
subject to applicable deductions and withholdings) for twelve (12) months
following the Date of Termination. Any severance pay will be paid in accordance
with Kennametal’s established payroll policies and practices as in effect on the
Date of Termination. Notwithstanding the foregoing, Kennametal may discontinue
any such severance payments if Kennametal reasonably determines that Employee
has violated any provision of this Agreement.

(b) In the event that Employee’s employment is terminated (i) due to the death
of the Employee or (ii) by Employee following a Change-in-Control (as hereafter
defined) without Good Reason (as such term in defined in paragraph 4(h)) or
prior to a Change-in-Control (as hereinafter defined), Employee will not be
entitled to receive any severance pay in addition to the amounts, if any, due
him at the Date of Termination (as hereinafter defined).
(c) In the event at or after a Change-in-Control and prior to the third
anniversary of the date of the Change-in-Control that Employee’s employment is
terminated by Employee for Good Reason or by Kennametal other than for Cause or
Disability pursuant to paragraph 5, Employee will receive as severance pay (in
addition to all other amounts due him at the Date of Termination) an amount
equal to the product of:

  (i)   the lesser of

(x) two and eight tenths (2.8),
(y) a number equal to the number of calendar months remaining from the Date of
Termination to the Employee’s Retirement Date (as such term is hereafter
defined) divided by twelve (12), or
(z) a number equal to the product obtained by multiplying thirty-six (36) less
the number of completed months after the date of the

- 2 -



--------------------------------------------------------------------------------



 



Change-in-Control during which the Employee was employed and did not have Good
Reason for termination times one-twelfth (1/12);

    times

  (ii)   the sum of

(x) Employee’s base salary at the annual rate in effect on the Date of
Termination (or, at Employee’s election, at the annual rate in effect on the
first day of the calendar month immediately prior to the Change-in-Control),
plus
(y) the average of any bonuses which Employee was entitled to or paid during the
three most recent fiscal years ending prior to the Date of Termination or, if
the Employee is employed for less than one year, the target bonus for the year
in which the termination occurred.
Such severance pay shall be paid by delivery of a cashier’s or certified check
to the Employee at Kennametal’s executive offices on a date which is no later
than five business days following the Date of Termination.
     In addition to the severance payments provided for in this paragraph 4(c),
Employee also will receive the same or equivalent medical, dental, disability
and group insurance benefits as were provided to the Employee at the Date of
Termination, which benefits shall be provided to Employee for a three year
period commencing on the Date of Termination.
(d) If for any reason, whether by law or provisions of Kennametal’s employee
medical, dental, disability or group insurance benefit plans, any benefits which
the Employee would be entitled to under the foregoing subparagraph (c) of this
paragraph 4 cannot be paid pursuant to such employee benefit plans, then
Kennametal hereby contractually agrees to pay to the Employee the difference
between the benefits which the Employee would have received in accordance with
the foregoing subparagraphs of this paragraph 4 if the relevant employee
medical, dental, disability or group insurance benefit plan could have paid such
benefit and the amount of benefits, if any, actually paid by such employee
medical, dental, disability or group insurance benefit plan. Kennametal shall
not be required to fund its obligation to pay the foregoing difference.
(e) In the event of a termination of employment under the circumstances above
described in paragraph 4(c), Employee shall have no duty to seek any other
employment after termination of Employee’s employment with Kennametal and
Kennametal hereby waives and agrees not to raise or use any defense based on the
position that Employee had a duty to mitigate or reduce the amounts due him
hereunder by seeking other employment whether suitable or unsuitable and should
Employee obtain other employment, then the only effect of such on the
obligations of Kennametal hereunder shall be that Kennametal shall be entitled
to credit against any payments which would otherwise be made for

- 3 -



--------------------------------------------------------------------------------



 



medical, dental, disability or group insurance pursuant to the benefit
provisions set forth in the second paragraph of paragraph 4(c) hereof, any
comparable payments to which Employee is entitled under the employee benefit
plans maintained by Employee’s other employer or employers in connection with
services to such employer or employers after termination of his employment with
Kennametal.
(f) The term “Change-in-Control” shall mean a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A
promulgated under the Securities Exchange Act of 1934 as in effect on the date
hereof (“1934 Act”), or if Item 6(e) is no longer in effect, any regulations
issued by the Securities and Exchange Commission pursuant to the 1934 Act which
serve similar purposes; provided that, without limitation, such a change in
control shall be deemed to have occurred if (A) Kennametal shall be merged or
consolidated with any corporation or other entity other than a merger or
consolidation with a corporation or other entity all of whose equity interests
are owned by Kennametal immediately prior to the merger or consolidation, or
(B) Kennametal shall sell all or substantially all of its operating properties
and assets to another person, group of associated persons or corporation, or
(C) any “person” (as such term is used in Sections 13(d) and 14(d) of the 1934
Act), is or becomes a beneficial owner, directly or indirectly, of securities of
Kennametal representing 25% or more of the combined voting power of Kennametal’s
then outstanding securities coupled with or followed by the existence of a
majority of the board of directors of Kennametal consisting of persons other
than persons who either were directors of Kennametal immediately prior to or
were nominated by those persons who were directors of Kennametal immediately
prior to such person becoming a beneficial owner, directly or indirectly, of
securities of Kennametal representing 25% or more of the combined voting power
of Kennametal’s then outstanding securities.

(g)   For purposes of this agreement “Date of Termination” shall mean:

(i) if Employee’s employment is terminated due to his death or retirement, the
date of death or retirement, respectively; or
(ii) if Employee’s employment is terminated for any other reason, the date on
which the termination becomes effective as stated in the written notice of
termination given to or by the Employee.
(h) The term “Good Reason” for termination by the Employee shall mean the
occurrence of any of the following at or after a Change-in-Control:
(i) without the Employee’s express written consent, the diminution of
responsibilities or the assignment to the Employee of any duties materially and
substantially inconsistent with his positions, duties, responsibilities and
status with Kennametal immediately prior to a Change-in-Control, or a material
change in his reporting responsibilities, titles or offices as in effect
immediately prior to a Change-in-Control, or any removal of the Employee

- 4 -



--------------------------------------------------------------------------------



 



from or any failure to re-elect the Employee to any of such positions, except in
connection with the termination of the Employee’s employment due to Cause (as
hereinafter defined) or as a result of the Employee’s death;
(ii) a reduction by Kennametal in the Employee’s base salary as in effect
immediately prior to any Change-in-Control;
(iii) a failure by Kennametal to continue to provide incentive compensation,
under the rules by which incentives are provided, comparable to that provided by
Kennametal immediately prior to any Change-in-Control;
(iv) the failure by Kennametal to continue in effect any benefit or compensation
plan, stock option plan, retirement plan, life insurance plan, health and
accident plan or disability plan in which Employee is actively participating
immediately prior to a Change-in-Control (provided, however, that there shall
not be deemed to be any such failure if Kennametal substitutes for the
discontinued plan, a plan providing Employee with substantially similar
benefits) or the taking of any action by Kennametal which would adversely affect
Employee’s participation in or materially reduce Employee’s benefits under any
of such plans or deprive Employee of any material fringe benefit enjoyed by
Employee immediately prior to a Change-in-Control;
(v) the failure of Kennametal to obtain the assumption of this Agreement by any
successor as contemplated in paragraph 11 hereof;
(vi) the relocation of the Employee to a facility or a location more than 50
miles from the Employee’s then present location, without the Employee’s prior
written consent; or
(vii) any purported termination of the employment of Employee by Kennametal
which is not for Cause as provided in paragraph 5.
5. In the event that Employee (a) shall be guilty of malfeasance, willful
misconduct or gross negligence in the performance of the services contemplated
by this agreement, or (b) shall not make his services available to Kennametal on
a full time basis in accordance with paragraph 1 hereof for any reason
(including Disability) other than arising from Employee’s incapacity due to
physical or mental illness or injury which does not constitute Disability and
other than by reason of the fact Employee’s employment has been terminated under
the circumstances described in paragraph 4(a), or (c) shall breach the
provisions of paragraph 8 hereof (the matters described in subparagraphs (a),
(b) and (c) are collectively referred to as “Cause”), Kennametal shall have the
right, exercised by resolution adopted by a majority of its Board of Directors,
to terminate Employee’s employment for Cause by giving prior written notice to
Employee of its election so to do. In that event, Employee’s employment shall be
deemed terminated for Cause, Employee shall not be entitled to the benefits set
forth in paragraph 4 which

- 5 -



--------------------------------------------------------------------------------



 



shall not be paid or payable and Kennametal only shall have the obligation to
pay Employee the unpaid portion of Employee’s base salary for the period from
the last period from which Employee was paid to the Date of Termination;
provided, however, that if Employee’s employment is terminated as a result of
the Disability of Employee, the benefits set forth in paragraph 4 shall not be
paid or payable but Employee shall be entitled to receive all benefits to which
Employee is entitled under Kennametal’s plans then in effect as a result of
Employee’s Disability. For purposes of this agreement “Disability” shall mean
such incapacity due to physical or mental illness or injury which results in the
Employee’s being absent from his principal office at Kennametal’s offices for
the entire portion of 180 consecutive business days. Prior to a
Change-in-Control, a decision by the Board of Directors of Kennametal that
“Cause” exists shall be in the discretion of the Board of Directors and shall be
final and binding upon the Employee and his rights hereunder. After a
Change-in-Control, “Cause” shall not be deemed to include opposition by Employee
to such a Change-in-Control or any matter incidental thereto and any
determination by the Board of Directors that “Cause” existed shall not be final
or binding upon the Employee or his rights hereunder or entitled to any
deference in any court or other tribunal.
6. Employee understands and agrees that, except to the extent Employee is
entitled to the benefits provided in paragraph 4(c) hereof, in the event
Employee resigns or his employment is terminated for any reason other than death
or Disability prior to his “Retirement Date” (as hereinafter defined), he will
forfeit any interest he may have in any Kennametal retirement plan (except to
the extent vested by actual service to date of separation as per the plan
provisions), and all other benefits dependent upon continuing service. The term
“Retirement Date” shall mean the first day of the month following the day on
which Employee attains his sixty-fifth birthday, or at Employee’s request, any
other day that Kennametal’s Board of Directors may approve in writing.
7. Nothing herein contained shall affect the right of Employee to participate in
and receive benefits under and in accordance with the then current provisions of
any employee benefit plan, program or arrangement of Kennametal and all payments
hereunder shall be in addition to any benefits received thereunder (including
long term disability payments).
8. During the period of employment of Employee by Kennametal and for three years
thereafter, (provided, however, that this paragraph 8 shall not apply to the
Employee following a termination of Employee’s employment (x) if a
Change-in-Control, shall have occurred prior to the Date of Termination or
(y) if Employee’s employment is terminated by Kennametal other than for Cause),
he will not, in any geographic area in which Kennametal is offering its services
and products, without the prior written consent of Kennametal:
(a) directly or indirectly engage in, or
(b) assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever),
or

- 6 -



--------------------------------------------------------------------------------



 



(c) enter the employ of, or act as agent for, or advisor or consultant to, any
person, firm, partnership, association, corporation or business organization,
entity or enterprise which is or is about to become directly or indirectly
engaged in, any business which is competitive with any business of Kennametal or
any subsidiary or affiliate thereof in which Employee is or was engaged;
provided, however, that the foregoing provisions of this paragraph 8 are not
intended to prohibit and shall not prohibit Employee from purchasing, for
investment, not in excess of I% of any class of stock or other corporate
security of any company which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.
     Employee acknowledges that the breach by him of the provisions of this
paragraph 8 would cause irreparable injury to Kennametal, acknowledges and
agrees that remedies at law for any such breach will be inadequate and consents
and agrees that Kennametal shall be entitled, without the necessity of proof of
actual damage, to injunctive relief in any proceedings which may be brought to
enforce the provisions of this paragraph 8. Employee acknowledges and warrants
that he will be fully able to earn an adequate livelihood for himself and his
dependents if this paragraph 8 should be specifically enforced against him and
that such enforcement will not impair his ability to obtain employment
commensurate with his abilities and fully acceptable to him.
     If the scope of any restriction contained in this paragraph 8 is too broad
to permit enforcement of such restriction to its full extent, then such
restriction shall be enforced to the maximum extent permitted by law and
Employee and Kennametal hereby consent and agree that such scope may be
judicially modified in any proceeding brought to enforce such restriction.

9.   (a) Employee acknowledges and agrees that in the course of his employment
by Kennametal, Employee may work with, add to, create or acquire trade secrets
and confidential information (“Confidential Information”) which could include,
in whole or in part, information:

(i) of a technical nature such as, but not limited to, Kennametal’s manuals,
methods, know-how, formulae, shapes, designs, compositions, processes,
applications, ideas, improvements, discoveries, inventions, research and
development projects, equipment, apparatus, appliances, computer programs,
software, systems documentation, special hardware, software development and
similar items; or
(ii) of a business nature such as, but not limited to, information about
business plans, sources of supply, cost, purchasing, profits, markets, sales,
sales volume, sales methods, sales proposals, identity of customers and
prospective customers, identity of customers’ key purchasing personnel, amount
or kind of customers’ purchases and other information about customers; or
(iii) pertaining to future developments such as, but not limited to, research
and development or future marketing or merchandising.

- 7 -



--------------------------------------------------------------------------------



 



     Employee further acknowledges and agrees that (i) all Confidential
Information is the property of Kennametal; (ii) the unauthorized use,
misappropriation or disclosure of any Confidential Information would constitute
a breach of trust and could cause irreparable injury to Kennametal; and (iii) it
is essential to the protection of Kennametal’s goodwill and to the maintenance
of its competitive position that all Confidential Information be kept secret and
that Employee not disclose any Confidential Information to others or use any
Confidential Information to the detriment of Kennametal.
     Employee agrees to hold and safeguard all Confidential Information in trust
for Kennametal, its successors and assigns and Employee shall not (except as
required in the performance of Employee’s duties), use or disclose or make
available to anyone for use outside Kennametal’s organization at any time,
either during employment with Kennametal or subsequent thereto, any of the
Confidential Information, whether or not developed by Employee, without the
prior written consent of Kennametal.

(b)   Employee agrees that:

(i) he will promptly and fully disclose to Kennametal or such officer or other
agent as may be designated by Kennametal any and all inventions made or
conceived by Employee (whether made solely by Employee or jointly with others)
during employment with Kennametal (1) which are along the line of the business,
work or investigations of Kennametal, or (2) which result from or are suggested
by any work which Employee may do for or on behalf of Kennametal; and
(ii) he will assist Kennametal and its nominees during and subsequent to such
employment in every proper way (entirely at its or their expense) to obtain for
its or their own benefit patents for such inventions in any and all countries;
the said inventions, without further consideration other than such salary as
from time to time may be paid to him by Kennametal as compensation for his
services in any capacity, shall be and remain the sole and exclusive property of
Kennametal or its nominee whether patented or not; and
(iii) he will keep and maintain adequate and current written records of all such
inventions, in the form of but not necessarily limited to notes, sketches,
drawings, or reports relating thereto, which records shall be and remain the
property of and available to Kennametal at all times.
(c) Employee agrees that, promptly upon termination of his employment, he will
disclose to Kennametal, or to such officer or other agent as may be designated
by Kennametal, all inventions which have been partly or wholly conceived,
invented or developed by him for which applications for patents have not been
made and shall thereafter execute all such instruments of the character
hereinbefore referred to, and will take such steps as may be necessary to secure

- 8 -



--------------------------------------------------------------------------------



 




and assign to Kennametal the exclusive rights in and to such inventions and any
patents that may be issued thereon any expense therefor to be borne by
Kennametal.
(d) Employee agrees that he will not at any time aid in attacking the
patentability, scope, or validity of any invention to which the provisions of
subparagraphs (b) and (c), above, apply.
10. In the event that (a) Employee institutes any legal action to enforce his
rights under, or to recover damages for breach of this agreement, or
(b) Kennametal institutes any action to avoid making any payments due to
Employee under this agreement, Employee, if he is the prevailing party, shall be
entitled to recover from Kennametal any actual expenses for attorney’s fees and
other disbursements incurred by him in relation thereto.
11. The terms and provisions of this agreement shall be binding upon, and shall
inure to the benefit of, Employee and Kennametal, it subsidiaries and affiliates
and their respective successors and assigns.
12. This agreement constitutes the entire agreement between the parties hereto
and supersedes all prior agreements and understandings, whether oral or written,
among the parties with respect to the subject matter hereof. This agreement may
not be amended orally, but only by an instrument in writing signed by each of
the parties to this agreement; provided, however, the Company may, solely to the
extent necessary to comply with Section 409A of the Code, modify the terms of
this agreement if it is determined that such terms would subject any payments or
benefits hereunder to the additional tax and/or interest assessed under
Section 409A of the Code.
13. The invalidity or unenforceability of any provision of this agreement shall
not affect the other provisions hereof, and this agreement shall be construed in
all respects as if such invalid or unenforceable provision were omitted.
14. Any pronoun and any variation thereof used in this agreement shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the parties hereto may require.
15. Kennametal shall be entitled as a condition to paying any severance pay or
providing any benefits hereunder upon a termination of the Employee’s employment
to require the Employee to deliver on or before the making of any severance
payment or providing of any benefit a release in the form of Exhibit A attached
hereto.

16.   (a) At the time of making payment to an Employee entitled to receive the
severance payment computed in accordance subsection 4(c)(i) and 4(c)(ii) of this
agreement, the Corporation shall determine whether the Employee is expected to
be subject to the tax (the “Excise Tax”) imposed by section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), with respect to any payment or
benefit received, or to be received, by Employee under this agreement or in
connection with a change in control of the Corporation, or the termination of
the

- 9 -



--------------------------------------------------------------------------------



 



Employees’ employment (whether pursuant to the terms of this agreement or any
other plan, arrangement or agreement with the Corporation, any person whose
actions result in a change in control or any person affiliated with the
Corporation or such person) (collectively, the “Total Payments”). If the
Corporation determines that the Employee will be subject to the Excise Tax, the
Corporation shall immediately send a written notice to the Employee which sets
forth that the Employee will be subject to the Excise Tax and the Corporation’s
computation of the Total Payments, of the amount of Total Payments which
constitute “parachute payments” as defined in section 28OG(b)(2) of the Code
(“parachute payments”) resulting in the imposition of the Excise Tax, and of the
amount of Total Payments which the Employee would retain after giving effect to
the Employee’s receipt of the Excise Tax Payment (as hereafter defined) and
payment of applicable taxes. Employee shall have five (5) business days after
receipt of the foregoing notice and computation to deliver a written waiver to
the Corporation irrevocable waiving the Employee’s right to receive an amount of
Total Payments equal to the “parachute payments” from any specified type of the
Total Payments. If the Corporation had already withheld any Contract Payments
due to the Excise Tax prior to receipt of such waiver, the Corporation upon
receipt of such waiver shall immediately pay to Employee any withheld Contract
Payments which would have been paid had the Corporation had the Employee’s
written waiver prior to the date the Corporation withheld any such payments.

(b)   If

  (i)   after giving effect to any waiver by the Employee pursuant to subsection
(a) above, the Employee will be subject to the Excise Tax with respect to any
portion of the Total Payments and     (ii)   the Employee After Tax Net (as
hereafter defined) would be less than the Minimum Amount (as hereafter defined),

then the Corporation shall pay to Employee an additional amount (the “Excise Tax
Payment”) such that the Employee After Tax Net shall be equal to the Minimum
Amount. The Excise Tax Payment, if any, under this subsection shall be made to
Employee within fifteen (15) business days of Employee’s Date of Termination.
(c) The “Employee After Tax Net” is the portion of the Total Payments which the
Employee retains or would retain after payment of all federal and any state and
local income taxes on the Total Payments and of the Excise Tax. The “Minimum
Amount” is an amount equal to the severance pay computed in accordance with
subsection 4(c)(i) and 4(c)(ii) of this agreement less the federal, state and/or
local income taxes which would be owing by the Employee on such severance pay
(ignoring any Excise Tax Payment). For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax, (i) all Total Payments shall be treated as parachute payments and
all “excess parachute payments” within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the Board of Directors, such Total Payments (in whole or

- 10 -



--------------------------------------------------------------------------------



 




in part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax, (ii) the amount of the Total Payments
which shall be treated as subject to the Excise Tax shall be equal to the lesser
of (A) the total amount of the Total Payments or (B) the amount of excess
parachute payments within the meaning of Section 280G(b)(1) (after applying
clause (i), above) of the Code, and (iii) the value of any non-cash benefits or
any deferred payment or benefit shall be determined by the Corporation’s
independent auditors in accordance with the principles of Section 280G(d)(3) and
(4) of the Code. For purposes of determining the Minimum Amount and the Excise
Tax Payment, Employee shall be deemed to pay federal income taxes at Employee’s
highest marginal rate of federal income taxation in the calendar year in which
the Excise Tax Payment is to be made and state and local income taxes at
Employee’s highest marginal rate of taxation in the state and locality of
Employee’s residence on the Date of Termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.
(d) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account in arriving at any payment made pursuant to
subsection (b) above, Employee shall repay to the Corporation at the time that
the amount of such reduction in Excise Tax is finally determined the portion of
the Excise Tax Payment attributable to such reduction (plus the portion of the
Excise Tax Payment attributable to the Excise Tax and federal and state and
local income tax imposed on the Excise Tax Payment being repaid by Employee if
such repayment results in a reduction in Excise Tax and/or a federal and state
and local income tax deduction) plus interest on the amount of such repayment
from the date the Excise Tax Payment was initially made to the date of repayment
at the rate provided in Section 1274(b)(2)(B) of the Code (the “Applicable
Rate”). In the event that the Excise Tax is determined to exist although the
Corporation did not believe it existed in arriving at its determination in
subsection (a) above or although the Corporation believed it existed but the
actual amount exceeds the amount taken into account in arriving at any payment
made pursuant to subsection (b) above (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Excise Tax
Payment), the Corporation shall make an additional Excise Tax Payment in respect
of such amount or such excess (plus any interest or penalties payable with
respect thereto) at the time that the amount of such excess is finally
determined.
17. The provisions of this agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A, the regulations
issued thereunder or any exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed). If the Company
determines in good faith that any amounts to be paid to Employee under this
agreement are subject to Section 409A of the Code, then the Company may, to the
extent necessary, adjust the form and/or the

- 11 -



--------------------------------------------------------------------------------



 



timing of such payments as determined to be necessary or advisable to be in
compliance with Section 409A. If any payment must be delayed to comply with
Section 409A, then the deferred payment will be paid at the earliest practicable
date permitted by Section 409A. Notwithstanding any provision of this agreement
to the contrary, Employee acknowledges and agrees that the Company shall not be
liable for, and nothing provided or contained in this agreement will be
construed to obligate or cause the Company to be liable for, any tax, interest
or penalties imposed on Employee related to or arising with respect to any
violation of Section 409A.
18. This agreement shall be governed by the laws of the Commonwealth of
Pennsylvania.
     WITNESS the due execution hereto as of the day and year first above
written.

                  KENNAMETAL INC.    
 
           
 
  By:        
 
     
 
   David W. Greenfield    
 
         Vice President, Secretary    
 
         and General Counsel    
 
                Employee:    
 
                     
 
      Officer’s Name    

- 12 -



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF RELEASE
[to be updated at the time of execution
in accordance with then existing law]
TO: Officer’s Name
DATE: Date
     For good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, you hereby release, remise,
quitclaim and discharge completely and forever Kennametal Inc. and its
directors, officers, employees, subsidiaries and affiliates (collectively, the
“Company”) from any and all claims, causes of action or rights which you have or
may have, whether arising by virtue of contract or of applicable state laws or
federal laws, and whether such claims, causes of action or lights are known or
unknown, including but not limited to claims relating in any way to compensation
and benefits and related to or resulting from your employment with the Company
or its termination, claims arising under any public policy or any statutory,
tort or common law, or any provision of state, federal or local law including,
but not limited to, the Pennsylvania Human Relations Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, Sections 1981-1988 of Title 42 of the U. S. Code, Older Workers’
Benefit Protection Act, Family and Medical Leave Act, the Fair Labor Standards
Act, Pennsylvania Wage Payment and Collection laws, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, all
as amended; provided, however, that this Release shall not release, raise,
quitclaim or discharge any claims, causes of action or rights which you may
have: (i) under that certain Officer’s Employment Agreement dated as of
[                    ] between the undersigned and Kennametal Inc. (the
“Employment Agreement”); (ii) to any unreimbursed expense account or similar
out-of-pocket reimbursement amounts owing the undersigned; or (iii) under the
bylaws or any agreement of Kennametal Inc. or any subsidiary thereof applicable
to you or the applicable state corporate statutes to indemnification for having
served as an officer, director and/or employee of Kennametal Inc. and/or its
subsidiaries or as a fiduciary of any employee benefit plan applicable to former
employees generally.
     You must agree to immediately return all of the Company’s equipment,
documents and property, agree to forever waive your right to receive on your or
any other person’s behalf any monies, benefits, or damages from the Company
other than those provided herein or in the Employment Agreement. You must also
agree to maintain the confidentiality of this Release and not reveal the terms
set forth herein to anyone other than your accountant, attorney or spouse.
     By signing below, you acknowledge your continuing obligations under the
Employment Agreement including, but not limited to, paragraphs 8-10 thereof.
     Your failure to abide by any of the above stated obligations will result in
irreparable harm to the Company and entitle the Company to require you to
specifically perform your obligations under this Release, recover any damages
that may flow from this

 



--------------------------------------------------------------------------------



 



Agreement and obtain appropriate injunctive relief. Should you file a claim or
charge against the Company, you agree that the Company may present this
agreement for purposes of having your claim or charge dismissed.
     Any severance payments due to you under the Employment Agreement are
conditioned on your execution and non-revocation of this Release.
     You should carefully consider the matters outlined in this letter. If,
after due deliberation and consultation with lawyers or such professional
advisors as you deem appropriate, the above is agreeable to you, please sign the
attached copy of this letter and return the original to the Company for my
files. Please retain a copy for your own records.
     You may take up to twenty-one (21) days to consider this Release. Should
you accept this severance offer by signing your name below, you will then have
seven (7) days to reconsider your decision. If you choose to revoke your
acceptance of this offer you must do so by writing to the Company within the
seven (7) day revocation period. No severance payments will be made to you until
the seven (7) day revocation period has expired.

         
 
  AGREED TO AND ACCEPTED BY    
 
       
 
 
 
          Officer’s Name    

Dated:                                                            

- 2 -